Title: To Thomas Jefferson from Edmund Randolph, 11 April 1795
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Philadelphia, April 11th. 1795.

Knowing, that the President intended to answer your letter, relative to the shares in the two rivers, I did [not] think it necessary to trouble you with an assurance, that I would remind him of it. He tells me, that he has stated to you fully the arrangements, which he meditates.
Mr. Short mentioned to me in his last dispatches, that he had proposed to you some time before your resignation a plan for our diplomatic establishment. You will oblige me greatly by the perusal of it; as something must be done in this respect as soon as possible. I am dear Sir, with true regard Your friend and servant

Edm: Randolph

